Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following title is suggested: “RACK FOR AUTOMATED ANALYZER”.
Claim Objections
Claim 4 is objected to because of the following informalities:  
	Claim 4, Ln. 2 recites, “centring”, which appears to be a typo of “centering”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the lower insert” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 4 has been examined as depending from claim 3 to provide sufficient antecedent basis for “the lower insert”.
Claim 10 recites the limitation “the smaller end wall” in Ln. 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, claim 10 has been examined as depending from claim 9 to provide sufficient antecedent basis for “the smaller end wall”.
Regarding claim 13, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced. The claim is therefore indefinite. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “use” claim, and does not purport to claim a process, machine, manufacture, or composition of matter. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108057465 with No Inventor Listed (Translation of CN Pub. No. 108057465).

Regarding claim 1, the CN Pub. No. 108057465 discloses a rack for automated analyser systems (Pg. 1 2nd Para.). The rack comprises: 
	a main body having an extended front side and a corresponding extended reverse side as well as at least two side walls defining at least one slot with at least one first opening that is accessible from the main body's upper side for taking up a container for a sample that is to be processed (Pg. 2 4th-6th Paras., Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having an extended front side and reverse side, plus two side walls defining a slot having an opening where containers can be placed).
	An upper insert that is arranged onto an upper end of the main body, wherein an upper surface of the upper insert has at least one second opening with a predefined diameter defining the upper surface of the rack (Pg. 2 4th-6th Paras., the rack body has multiple slots and grooves for inserting different plates into the rack. An elastic claw plate is fit into an upper slot/groove and a middle slot/groove, and bottom plug board is fit into the bottom slot/groove, Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having multiple elastic claw plates 4, each elastic claw plate 4 fitting into a groove 11 in side walls of rack and having openings of a predefined diameter for accommodating test tubes 6).
	Note: The instant Claims contain a large amount of functional language (ex: “for taking up a container for a sample that is to be processed…”, “for inserting horizontally a lower insert…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Further Note: With regards to the preamble, “A rack for automated analyser systems”, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Further, as the limitation “for automated analyser systems” is a functional limitation, the limitation does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, the CN Pub. No. 108057465  discloses the rack of claim 1. The main body comprises recesses which are substantially horizontally arranged in the at least two side walls of the at least one first opening for inserting horizontally a lower insert (Pg. 2 4th-6th Paras., Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having multiple elastic claw plates 4, each elastic claw plate 4 fitting into a groove 11 in side walls of rack and having openings of a predefined diameter for accommodating test tubes 6, and bottom plate 5 fitting into a groove 11 in side walls of rack).

Regarding claim 3, the CN Pub. No. 108057465 discloses the rack of claim 1. No Inventor Listed further discloses a lower insert that is inserted into opposite recesses in the at least two side walls in the at least one first opening (Pg. 2 4th-6th Paras., Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having multiple elastic claw plates 4, each elastic claw plate 4 fitting into a groove 11 in side walls of rack and having openings of a predefined diameter for accommodating test tubes 6, and bottom plate 5 fitting into a groove 11 in side walls of rack).

Regarding claim 4, the CN Pub. No. 108057465 discloses the rack of claim 1. The lower insert has a horizontal surface with at least one third opening for centering tubes passing said at least one first and second opening or wherein the lower insert has a horizontal surface for reducing the available height of the at least one first and second opening going from said horizontal surface of the lower insert to the upper end of the upper insert (Pg. 2 4th-6th Paras., Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having multiple elastic claw plates 4, each elastic claw plate 4 fitting into a groove 11 in side walls of rack and having openings of a predefined diameter for accommodating test tubes 6, and bottom plate 5 fitting into a groove 11 in side walls of rack. The lower elastic claw plate 4 appears to serve the function of centering tubes, and the bottom plate 5 appears to reduce the available height going from the horizontal surface of the bottom plate 5 to the upper end of the top elastic claw plate 4).

Regarding claim 5, the CN Pub. No. 108057465 discloses the rack of claim 1. The at least second opening of an upper insert has a predefined geometry selected from the group comprising circular, elliptic, rectangular, quadratic or rhomboid (see Figs. 1, 2, the openings are circular. See also Fig. 3).

Regarding claim 7, the CN Pub. No. 108057465 discloses the rack of claim 1. At least two lower inserts with at least one third opening are placed in the at least one first opening (Pg. 2 4th-6th Paras., Pg. 3 6th-7th Paras., see Figs. 1, 2 at rack having multiple elastic claw plates 4, each elastic claw plate 4 fitting into a groove 11 in side walls of rack and having openings of a predefined diameter for accommodating test tubes 6, and bottom plate 5 fitting into a groove 11 in side walls of rack).

Regarding claim 8, the CN Pub. No. 108057465 discloses the rack of claim 1. The reverse side has a position for an RFID tag (see Figs. 1-2, the reverse side of the rack appears to have sufficient space to support an RFID tag).

Regarding claim 9, the CN Pub. No. 108057465 discloses the rack of claim 1. The front side and/or a smaller end wall has a position for barcodes (see Figs. 1-2, the front side and/or a smaller end wall of the rack appears to have sufficient space to support a barcode).

Regarding claim 11, the CN Pub. No. 108057465 discloses the rack of claim 1. The at least one second opening of the upper insert comprises a whole tube insert having a smaller volume than the slot for taking up receptacles (see Figs. 1-3, the holes 41 in the elastic claw plates 4 are smaller than the whole slot for taking up receptacles).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over No Inventor Listed, as applied to claims 1-5, 7-9, and 11 above, in view of Kochar et al. (US Pub. No. 2021/0389338; hereinafter Kochar).

Regarding claim 6, the CN Pub. No. 108057465 discloses the rack of claim 1. No Inventor Listed further discloses the main body (see Figs. 1-3).
	The CN Pub. No. 108057465 fails to explicitly disclose that the main body is made of an electrically conductive material.
	Kochar is in the analogous field of sample racks (Kochar; [0289], see Fig. 8). Kochar teaches a rack comprising a main body that is made of an electrically conductive material (Kochar [0327]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body in the rack of the CN Pub. No. 108057465 to be made of an electrically conductive material as in Kochar, as Kochar teaches that a conductive rack can be used to measure the liquid levels in tubes and vials held within the rack by capacitive sensing (Kochar [0327]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the CN Pub. No. 108057465, as applied to claims 1-5, 7-9, and 11 above, in view of Martinell Gispert-Sauch et al. (US Pub. No. 2017/0023561; hereinafter Martinell Gispert-Sauch).

Regarding claim 10, the CN Pub. No. 108057465 discloses the rack of claim 1. The CN Pub. No. 108057465 further discloses the smaller end wall (see Figs. 1-3).
	The CN Pub. No. 108057465 fails to explicitly disclose that the smaller end wall comprises a magnet for detection of the rack.
	Martinell Gispert-Sauch is in the analogous field of sample racks (Martinell Gispert-Sauch [0012]). Martinell Gispert-Sauch teaches a magnet for detection of a rack (Martinell Gispert-Sauch [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the smaller end wall in the rack of the CN Pub. No. 108057465 so that the smaller end wall comprises a magnet for detection of the rack as in Martinell Gispert-Sauch, as Martinell Gispert-Sauch teaches that a magnet can be placed in a rack to detect the type of rack based on the position of the magnet in the rack (Martinell Gispert-Sauch [0013]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the CN Pub. No. 108057465, as applied to claims 1-5, 7-9, and 11 above, in view of Perry et al. (US Pub. No. 2020/0064363; hereinafter Perry).

Regarding claim 12, the CN Pub. No. 108057465  discloses the rack of claim 1.
	The CN Pub. No. 108057465  fails to explicitly disclose that the rack has at its underside at least one recess for taking up protrusions of a conveyer belt.
	Perry is in the analogous field of sample racks (Perry [0005]). Perry teaches a rack that has at its underside at least one recess for taking up protrusions of a conveyor belt (Perry; [0053], see Fig. 6 at rack 200 including a recess 290 for engaging with a conveyor guide element, see also slot 270 in rack 200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rack of the CN Pub. No. 108057465 to have at its underside at least one recess for taking up protrusions of a conveyor belt as in Perry, as Perry teaches that such recesses can be used to stabilize the rack during transit (Perry [0053]).

Regarding claim 13, the CN Pub. No. 108057465 discloses a rack according to claim 1.
	The CN Pub. No. 108057465  fails to explicitly disclose the use of the rack in automated analyser systems for processing, analysing or diagnosing samples.
	Perry teaches a use of a rack in automated analyser systems for processing, analysing or diagnosing samples (Perry; [0033], [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rack of the CN Pub. No. 108057465 to include the use of the rack in automated analyser systems for processing, analysing or diagnosing samples as in Perry. The motivation would have been to be able to measure sample properties and/or detect substances of interest that may be present in the sample in order to perform diagnostics on a patient (Perry [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798